Citation Nr: 1515862	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-21 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for lumbosacral degenerative disc disease (DDD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


REMAND

The appellant served in the National Guard from July 2006 to October 2008, which included a period of active duty for training (ACDUTRA) from October 16, 2006 to February 23, 2007, and from February 5 to February 23, 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In November 2013, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

A July 2006 National Guard enlistment examination contains a normal examination of the spine.  The appellant denied any recurrent back problems in the accompanying medical history report.

A July 2007 Pre-Deployment Assessment shows that the appellant described his current health as "good" although he noted that a "previous back injur[y] still causes pain."

A February 6, 2008 Pre-Deployment Assessment shows that the appellant described his current health as "good."  There is no mention of a previous back injury.

On February 21, 2008, the appellant's reserve unit received deployment orders for Operation Enduring Freedom.

A March 26, 2008 treatment record from the Fort McCoy Primary Care Clinic (Fort McCoy) shows that the appellant presented to discuss findings of a lumbar spine MRI.  He reported a five-year history of intermittent low back pain, which he attributed to a motor vehicle accident that had occurred five years earlier.  He complained of increased back pain since being on active duty, which he attributed to "his battle gear."  

An April 2, 2008 treatment record from Fort McCoy contains a diagnosis of discogenic syndrome, mild impingement of L-5 and S1, based on the March 2008 MRI.

An April 3, 2008, treatment record from Gundersen Lutheran Medical Center in La Crosse, Wisconsin shows that the appellant reported low back pain "for the past couple of years" that had recently been aggravated "secondary to a large amount of axial loading."  The clinician noted that the appellant was required to carry approximately a minimum of 40 pounds in gear, excluding his weapon.  At that time, the appellant reported a history of previous back trauma.  At age 14, he had "a crash water skiing" and had 1-2 days of low back pain that spontaneously resolved.  At age 17, he was hospitalized after going through the windshield in a motor vehicle accident.  He had some pain for a short period afterwards.  The diagnosis was DDD.  It was recommended that the appellant not be deployed in three weeks' time as planned.

X-rays from St. Luke Hospital East dated in August 2002 revealed mild wedging of several mid-thoracic vertebral bodies, which the radiologist felt "may be a normal variation with compression fracture felt less likely unless there is specific pain in this region."  There was no fracture or mal-alignment, although a mild leftward curvature of the lower thoracic and upper lumbar spine was noted.  

A service personnel record dated April 7, 2008 shows that the appellant was on active duty for over 30 days with a pre-existing medical condition that had been documented.  It was recommended that the appellant receive a medical discharge.  However, the DD 214 documents that the appellant was released from ACDUTRA.  The separation code is "MBK."  The Board notes that this code is used when there is a voluntary release or transfer to another service component. 

In a June 24, 2008 correspondence, Dr. D.S. noted that lumbar spine X-rays were normal, and that the appellant was "apparently in an accident in 2001 for which he has no[] residual problems."

Initially, based on the appellant's assertions that his lumbar spine disability was incurred during service, it is unclear if he has actual knowledge of what is necessary to substantiate a claim of service connection based on his National Guard service with the period of ACDUTRA, as opposed to active duty service.  Proper notice must be provided upon remand.

Furthermore, the appellant's periods of ACDUTRA and inactive duty training (INACDUTRA) have not been verified.  Such dates are pertinent to the instant appeal, as service connection may be granted for disability resulting from disease incurred in or aggravated by ACDUTRA or injury incurred during INACDUTRA.  Accordingly, on remand, the complete dates and types of the appellant's Army National Guard service should be verified, including any active duty service, and a complete copy of personnel records from such service should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2014).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an entry examination that did not detect or note the disability that the veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.

The government may show a lack of aggravation by clear and unmistakable evidence that either (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096; see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).

Regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  The presumption of soundness will apply only if "veteran" status has been established.  Id. 

Here, it does not appear that the appellant has been shown to have achieved "veteran" status.  A July 25, 2012 correspondence from Dr. J.M.R. shows that the appellant had presented in June 2012 with low back pain.  (The record also contains a December 2012 operative report authored by Dr. J.M.R.)  On July 25, 2012, the appellant submitted to a VA spine examination to determine whether he had a pre-existing lumbar spine disability that was aggravated beyond the natural progression of the disease as a result of his military service.  The appellant explained that the reason there was mention of a water skiing accident in his treatment records was because "he was asked at one point if his back was ever sore in the past, and the only thing he could think of was when he was water skiing as a teenager."  He denied any injury and stated that he just had sore muscles in his back after water skiing for several hours.  The appellant acknowledged the motor vehicle accident, but indicated that he was "a restrained driver" and that he was taken to the hospital to have a forehead injury sutured.  He denied any other back symptoms until he was on active duty in the Spring of 2008 during a training mission in the field wearing his heavy gear.  He asserts that it was at that time that he developed low back pain.  He was diagnosed with a disc problem via MRI.  The appellant also acknowledged that subsequent to discharge he had not sought any treatment until a few weeks earlier. 

The examiner diagnosed lumbar spine DDD.  He reviewed the claims file and noted that the appellant's stated history "is not completely born[e] out by the evidence of record."  He noted that VA X-rays dated in November 2006 showed minimal scoliosis, and that the March 2008 X-rays showed mild levoconvex lumbar spine curvature with straightening of the typical lumbar lordosis, but no fracture or subluxation.  The examiner opined that it "is less likely than not" that the appellant's currently diagnosed lumbar spine disability was caused by, the result of, or permanently aggravated by the normal progression of the disease.  He explained that the weight of the medical literature does not support that carrying weight in the form of military gear leads to the later development of lumbosacral DDD.  He determined that the water skiing incident and motor vehicle accident "are biomechanically consistent with the later development of lumbosacral DDD.  The examiner noted that the appellant's treating physicians during service did not provide any nexus between his military complaints and his back condition.  He concluded that while the appellant's condition "was temporarily aggravated by military service, this resolved after discharge as evidenced by the lack of chronicity of case from the time of discharge until a few weeks ago."  

The examiner did not provide an opinion that addressed whether any currently diagnosed lumbar spine disability began during a period of ACDUTRA.  Furthermore, during the November 2013 hearing, the appellant and his representative indicated that the VA examiner had relied on incorrect information.  The appellant stated that the 2002 motor vehicle accident was minor and that he had not gone through the windshield.  He stated that his back did not start to hurt until pre-deployment training.  The appellant also stated that he did, in fact, seek additional care for his back, which culminated in back surgery in December 2012.  Thus, another examination must be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

In addition, there are outstanding records that need to be obtained.  The claims file contains treatment records from the Fort McCoy Primary Clinic dated from March 18, 2008 to April 4, 2008.  The medical evidence indicates that the appellant underwent X-rays of the lumbar spine on March 17, 2008 at the Fort McCoy Primary Clinic.  The claims file contains a CD-ROMs of these studies, but the corresponding treatment record is missing.

Also, a July 2012 VA examination report indicates that the appellant received medical treatment for his back, to include November 2006 X-rays, from the Cincinnati, Ohio VAMC.  These treatment records are not in the claims file.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the appellant's VA medical treatment records should be obtained and associated with the claims file.

Finally, the claims file contains a July 2012 correspondence and December 2012 operative report from Dr. J.M.R.  Treatment records from this provider must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Send the appellant an adequate notice letter that specifically includes the criteria necessary to substantiate a claim of service connection based on National Guard Service with periods of ACDUTRA, and explain how this differs from what is necessary to substantiate a service connection claim based on active duty service.

2. Verify all dates of ACDUTRA, inactive duty training, and active duty.  In this regard, a statement showing only retirement points will not suffice.  Written confirmation of these dates should be placed in the claims folder.  If no such records are available, specific confirmation of that fact should be noted in the claims folder, and the appellant should be so informed.

3. Obtain all outpatient, clinical and hospital records concerning the appellant's treatment at Fort McCoy, Wisconsin, prior to March 18, 2008.  All records and/or responses received should be associated with the claims folder.  The AOJ should request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the appellant must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

4. Obtain from the Cincinnati, Ohio VAMC all medical records pertaining to the appellant's treatment at that facility at any time from July 2006 to the present.  All records and/or responses received should be associated with the claims folder.  The AOJ should request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the appellant must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

5. Contact the appellant and request that he identify the name, address, and dates of treatment with regard to any private medical providers who treated his back from July 2008 to the present, and that he complete an appropriate release with regard to any such medical provider, to include Dr. J.M.R.  The appellant should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the appellant provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  If any records sought are determined to be unavailable, the appellant must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).
6. After the above-requested development has been completed, schedule the appellant for a VA examination to determine the etiology of any currently diagnosed lumbar spine disability.  The claims file, including all newly obtained evidence, must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should address the following:

(a) Did any currently diagnosed lumbar spine disability exist prior to the appellant's period of ACDUTRA service (October 2006 to February 2007) or any other period of ACDUTRA or active duty?

(b) If yes, opine as to whether such pre-existing disability was aggravated (permanently worsened beyond its natural progression) by the period of ACDUTRA service (October 2006 to February 2007) or any other period of ACDUTRA or active duty.

(c) If not, opine as to whether it is at least as likely as not, i.e., a 50 percent or greater probability, that any currently diagnosed lumbar spine disability is etiologically related to the appellant's period of ACDUTRA service (October 2006 to February 2007) or any other period of ACDUTRA or active duty.

The examiner should provide detailed explanations for his/her responses.

7. Then, readjudicate the claim on appeal.  If a benefit sought remains denied, issue a supplemental statement of the case and provide the appellant and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

